Citation Nr: 0429536	
Decision Date: 11/01/04    Archive Date: 11/10/04

DOCKET NO.  97-23 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injury to the right knee, hands, and back.

2.  Entitlement to an initial compensable evaluation for 
scar, residual of head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1951 to June 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The issue of service connection for residuals of cold injury 
to the right knee, hands, and back is addressed in the Remand 
portion of the decision below, and is thus REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will provide notification if further action is required on 
the part of the veteran.


FINDING OF FACT

The competent and probative medical evidence of record 
demonstrates that the veteran's service-connected scar, 
residual of a head injury, is characterized by a size of five 
centimeters by three centimeters, with no disfigurement, 
deformity, ulceration, inflammation, pain, tenderness, poor 
nourishment, or functional limitation.


CONCLUSION OF LAW

The criteria for an initial 10 percent disability rating for 
scar, residual of a head injury, are met, under current 
regulations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.118, Diagnostic Code 7800 (2002), effective prior to August 
30, 2002; 67 Fed. Reg. 49,590-599 (July 31, 2002) (codified 
at 38 C.F.R. § 4.118, Diagnostic Code 7800 (2003)), effective 
August 30, 2002.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A February 1958 service medical record noted the veteran's 
injury in Korea, which resulted in stitches in the back of 
the his head.

In June 1996, the RO received the veteran's claim for service 
connection for a head injury.

In July 1996, the veteran underwent VA spine examination.  
Examination of the posterior neck revealed a scar, barely 
visualized.  That month he also underwent VA cranial nerves 
examination.  According to the veteran, he had fallen 
backwards, injuring his occipital head region, requiring 
thirteen stitches.  The veteran's diagnosis was a history of 
scalp laceration in 1952.

In April 1998, the veteran underwent an examination for 
scars.  He reported that his head scar was asymptomatic, but 
he had cosmetic concerns.  On examination, there was no 
evidence of a scar on the veteran's scalp.  That was the 
diagnosis.

In September 1999, the veteran underwent anVA neurological 
disorders examination.  He reported that, since his accident 
in service, he had noticed a depression in the occipital 
region of the skull.  On clinical evaluaation, there was a 
depression in the veteran's occiput.  This was in the 
midline, midway between the inion and the vertex.  There was 
a scar noticed at the right side of the region. 

In April 2003, the veteran again underwent a VA scars 
examination.  He had no complaint from the scar itself.  On 
examination, there was a five-by-three-centimeter raised, 
reddish, deep indurated scar of the posterior scalp, reported 
to be not disfiguring, with no deformity.  There was no 
history of recurrent ulceration, inflammation, pain, or 
tenderness.



II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, slip op. at 121.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a June 2001 letter, the RO informed the veteran of the 
VCAA and its effect on his claim.  In addition, the veteran 
was advised, by virtue of detailed October 2001 and March 
2004 supplemental statements of the case (SSOCs) issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate his 
claim.  We therefore believe that appropriate notice has been 
given in this case.  The Board notes, in addition, that a 
substantial body of lay and medical evidence was developed 
with respect to the veteran's claim, and that the SSOCs 
issued by the RO clarified what evidence would be required to 
establish entitlement to an increased rating.  The veteran 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  Further, the claims file reflects that 
the March 2004 SSOC contained the new reasonable doubt and 
duty-to-assist regulations codified at 38 C.F.R. §§ 
3.102, 3.159 (2003).  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
and for the additional reasons discussed below in this 
decision, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Increased Rating

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (2003).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations do not require that the final rating 
be effective from the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

The veteran is rated at zero percent (noncompensable) for 
residuals of a head injury under the criteria of 38 C.F.R. 
§ 4.118, Diagnostic Code (DC) 7800 (2003) (disfigurement of 
the head, face, or neck).  Under these current regulations, 
effective on and after August 30, 2002, disfigurement of the 
head, face, or neck with visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or 
with six or more characteristics of disfigurement is assigned 
an evaluation of 80 percent.  Id.  Disfigurement with visible 
or palpable tissue loss and either gross distortion or 
asymmetry of two features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or with four or five characteristics of 
disfigurement is assigned an evaluation of 50 percent.  Id.  
A 30 percent evaluation is assigned for disfigurement with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or with two or three characteristics of 
disfigurement.  Id.  A 10 percent evaluation is assigned 
where there is only one characteristic of disfigurement.  Id.

The eight characteristics of disfigurement, for purposes of 
evaluation under the new version of DC 7800 (effective Aug. 
30, 2002), are: (1) scar five or more inches (13 or more 
centimeters) in length; (2) scar at least one-quarter inch 
(0.6 cm.) in width; (3) surface contour of scar elevated or 
depressed on palpation; (4) scar adherent to underlying 
tissue; (5) skin hypo-or hyper-pigmented in an area exceeding 
six square (sq.) inches (39 sq. cm.); (6) skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); (7) underlying soft 
tissue missing in an area exceeding six square inches 
(39 sq. cm.); and (8) skin indurated and inflexible in an 
area exceeding six square inches (39 sq. cm.).  Id.

In evaluating the veteran's claim, the Board notes that the 
April 2003 VA examination report indicated that he had a 
five-by-three-centimeter scar on the posterior of his scalp.  
This satisfies the characteristic of disfigurement that 
requires the scar to be at least one-quarter inch (0.6 cm) 
wide.  Therefore, the Board finds that the veteran's scar 
warrants a 10 percent disability rating under DC 7800 (2003).  
A higher 30 percent disability rating is not warranted 
because there is no gross distortion of one or more facial 
features, since the veteran's scar is on the back of his 
head, and the veteran's scar symptoms do not satisfy a second 
characteristic of disfigurement.

Since the record indicates that the April 2003 VA examiner 
determined that the veteran's scar was not disfiguring or 
characterized by deformity, ulceration, inflammation, pain, 
or tenderness, and there is no finding that it was poorly 
nourished or productive of any functional limitation, the 
Board finds that there is no basis for the assignment of a 
compensable rating for the veteran's service-connected 
residuals of a head injury under the regulations in effect 
prior to August 30, 2002.  See 38 U.S.C.A. § 1155, 5107 West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803-5 
(2001).

The Board notes that, since the veteran's scar warrants a 10 
percent rating only after the governing regulations were 
amended effective August 30, 2002, and the effective-date 
rule established by 38 U.S.C.A. § 5110(g), prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation, his disability 
rating prior to August 30, 2002, must remain noncompensable.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000); Rhodan v. West, 12 Vet. App. 55 (1998), 
appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) 
(unpublished opinion) (VA may not apply revised schedular 
criteria to a claim prior to the effective date of the 
pertinent amended regulations).

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
we find that, at no time since the filing of the veteran's 
claim for service connection in June 1996, has his scar, 
residual of a head injury, been ratable as more disabling 
than as currently rated under this decision.

Consequently, the Board finds that the veteran's scar, 
residual of a head injury, more closely approximates the 
criteria for a 10 percent evaluation under the regulations in 
effect after August 30, 2002. 


ORDER

An initial rating of 10 percent for a scar, residual of a 
head injury is granted, effective August 30, 2002.


REMAND

With regard to the veteran's claim for service connection for 
residuals of cold injury to the right knee, hands, and back, 
the Board notes that VA has long recognized that the 
Department has a duty to assist the veteran in developing 
evidence pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2003).  This duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior medical treatment and prior examinations.  
The United States Court of Appeals for Veterans Claims has 
confirmed this obligation over the years.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991); Lineberger v. Brown, 5 
Vet. App. 367, 369 (1993); Waddell v. Brown, 5 Vet. App. 454, 
456 (1993); see also 38 C.F.R. § 3.326 (2003).


Although the veteran has been examined previously for VA 
purposes, the most recent examination reports, dated in March 
and April 2003, indicate that, despite instructions to the 
contrary, the examiners were not given the veteran's claims 
file to review in conjunction with his examination.  Given 
the legal authority cited above, the Board concludes that a 
new examination is necessary to ensure that there are 
adequate clinical findings to equitably adjudicate the claim 
on appeal.  The veteran is hereby advised that failure to 
report, without good cause, for an examination scheduled in 
connection with a claim for increased rating may result in 
denial of that claim.  38 C.F.R. § 3.655 (2003).

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

1.  The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and any 
other applicable legal authority.

2.  The veteran should be requested to provide 
the names and addresses of all VA and non-VA 
medical providers who have treated him for 
residuals of a cold injury to the right knee, 
hands, and back.  The RO should then request 
all additional pertinent medical records from 
these medical providers.

3.  The RO should arrange for the veteran to 
be afforded a VA medical examination to 
determine the nature and etiology of his 
claimed residuals of cold weather injuries to 
the right knee, hands, and back.  The claims 
folder must be made available to the examiner 
for review in conjunction with the 
examination, and the examination report should 
indicate whether the claims file was reviewed.  
The examiner should conduct an examination of 
the veteran's knees, hands, and back, and 
provide a diagnosis of any pathology found.  
As to any disability found on examination, the 
examiner should specifically comment on the 
etiology of disability.  In particular, the 
examiner is requested to comment on whether it 
is at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that any 
diagnosed disability is related to any 
incident of military service, to include cold 
weather exposure during service, or whether 
such a relationship is unlikely (i.e., less 
than a 50-50 degree of probability).  In 
answering this question as to each disorder 
found, the examiner should discuss the medical 
opinions that have been previously offered by 
Dr. May in an October 2001 letter, and the VA 
examiners in April 2002 and March 2003 
reports, expressing agreement or disagreement 
therewith and giving reasons for such 
agreement or disagreement.

3.  Thereafter, the RO should readjudicate the 
veteran's claim for service connection for 
residuals of cold injury to the right knee, 
hands, and back.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a SSOC.  
The SSOC should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issues 
currently on appeal since the March 2004 
statement of the case.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



